Citation Nr: 1033955	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision by which the RO granted service 
connection for a cervical spine disability and assigned a 10 
percent rating effective in July 2006.  The Veteran is contesting 
the initial disability rating assigned.


FINDING OF FACT

The Veteran's service-connected cervical spine degenerative disc 
disease is manifested by complaints of pain with forward flexion 
of the cervical spine to 40 degrees and combined range of motion 
of the cervical spine of 270 degrees in January 2010.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 10 percent for the Veteran's service-connected degenerative 
disc disease of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a higher initial rating for cervical spine 
degenerative disc disease arises from the Veteran's disagreement 
with the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or address prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in March 2006 
regarding his initial service connection claim that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the claim 
of service connection and of the Veteran's and VA's respective 
duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and private medical records.  The Veteran was 
afforded two VA medical examinations in furtherance of his claim.  
Significantly, neither the Veteran nor his or her representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(reasonable doubt to be resolved in veteran's favor).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected cervical spine degenerative disc 
disease has been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5242.  

With the possible exception of intervertebral disc syndrome, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine;

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine;

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine;

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).

In December 2005, the Veteran sought treatment at the Madigan 
Army Medical Center complaining of a 19-year history of neck 
pain.  He reported a new onset of numbness/tingling in the right 
arm.  The examiner diagnosed right upper extremity ulnar 
neuropathy, rule out upper extremity cervical radiculopathy, and 
chronic cervicalgia.  

A February 2006 electromyogram/nerve conduction study yielded 
normal results.  There was no suggestion of focal mononeuropathy, 
polyneuropathy, or radiculopathy affecting the right upper 
extremity.  

February 2006 Madigan Army Medical Center records reflect that 
the Veteran sought treatment for intermittent neck pain with 
episodes of right thumb, index finger, and long finger numbness.  
Objectively, there was no decreased response to tactile sensation 
in the shoulders and no decreased response to tactile stimulation 
of the arm or hand.  A magnetic resonance imaging taken that 
month revealed desiccated cervical discs and degenerative changes 
with slight retolisthesis and right-sided foraminal stenosis at 
C5-6 and C6-7.  The examiner noted that the electromyogram and 
nerve conduction study performed that month indicated a normal 
right upper extremity.  The diagnosis was of cervicalgia, 
cervical neuritis at C5-6, and resolving right cubital tunnel 
syndrome.  

On comprehensive preretirement examination in March 2006, the 
examiner diagnosed, in pertinent part, cervical neuritis at C5-6.

On April 2006 VA general medical examination, the Veteran 
detailed an in-service neck injury that occurred during a game of 
racquetball.  He described daily neck pain that worsened with 
flexion or any lifting in excess of 15 or 20 pounds.  The Veteran 
used anti-inflammatory medication on a regular basis and pursued 
traction as needed.  The Veteran did not use a neck brace and 
denied neck surgeries.  The Veteran furthermore indicated that 
his neck problems did not have an impact upon his current 
occupation or activities of daily living.  He denied spontaneous 
flare-ups of pain as well as radicular symptoms.  On objective 
examination, the examiner noted no swelling or erythema and no 
significant tenderness to palpation.  Forward flexion was full to 
45 degrees with mild pain.  Extension was reduced to 30 percent 
due to pain.  Left lateral flexion was full to 45 degrees with 
minimal discomfort.  Right lateral flexion was reduced to 30 
degrees secondary to pain.  Left lateral rotation was full to 80 
degrees with minimal discomfort, and right lateral rotation was 
reduced to 60 degrees as a result of pain.  There was no change 
on repetitive motion testing.  An X-ray study of the cervical 
spine revealed intervertebral osteochondrosis and a possibility 
of degenerative disc disease at C6-7 as well as degenerative 
changes at C5-6.  There were osteophytes at the vertebral 
endplates at C5-6 and at C6-7.  There was also arthrosis at the 
foregoing levels.  The examiner diagnosed cervical degenerative 
disc disease with daily neck pain and range of motion deficits.  

Cervical radiculopathy and cervical herniated discs were noted as 
part of the Veteran's medical history in September 2007.  

On VA spine examination in January 2010, the Veteran described 
tingling sensations from the neck through the right shoulder and 
right hand.  The Veteran used daily nonsteroidal anti-
inflammatory drugs as well as muscle relaxants.  He also pursued 
massage and chiropractic treatment.  Cervical spine range of 
motion was as follows: flexion from zero to 40 degrees, extension 
from zero to 30 degrees, left lateral flexion from zero to 40 
degrees, right lateral flexion from zero to 40 degrees, left 
lateral rotation was from zero to 60 degrees, and right lateral 
rotation was from zero to 60 degrees.  There was no evidence of 
pain active range of motion.  There was no objective evidence of 
pain following repetitive motion.  The Veteran denied 
hospitalizations and surgeries due to his cervical spine 
disability.  Flare-ups occurred every three or four months and 
lasted a week or two.  There were no incapacitating episodes, and 
the Veteran used no devices or aids.  The Veteran's posture was 
normal as was head position.  The cervical spine was symmetrical 
in appearance.  The Veteran reported current full-time employment 
and lost less than one week of work in the previous 12 months due 
to the service-connected cervical spine disability.  The examiner 
diagnosed cervical spine degenerative disc disease and noted 
decreased mobility.  The Veteran was able to perform the 
activities of daily living.

Under the General Rating Formula for Diseases and Injuries of the 
Spine a 20 percent evaluation is not warranted for the service-
connected cervical spine disability because forward flexion has 
always been substantially greater than 30 degrees despite 
complaints of pain on range of motion.  Moreover, the combined 
cervical spine range of motion has consistently been greater than 
170 degrees even when taking into consideration some reduced 
range of motion resulting from pain.  Finally, none of the 
evidence has reflected cervical spine muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.  As clear from the foregoing, there is no basis upon 
which to assign a 20 percent rating under the appropriate 
scheduler provisions at any time during the appellate period.  
Fenderson, supra.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No further compensation is 
warranted under these provisions because pain causing limitation 
of motion has been considered and because weakened movement, 
excess fatigability, and incoordination are not apparent from the 
record.

The Board notes that evidence has indicated some right-sided 
radiculopathy.  Radiculopathy is a separate and distinct 
manifestation that is ratable under differing codes, no bar to 
the assignment of a separate rating is found.  See 38 C.F.R. § 
4.14; Esteban, supra.

As to the rating to be assigned, the medical data fail to 
indicate that the Veteran's radicular symptoms constitute even 
mild incomplete paralysis of the right upper extremity.  Indeed, 
the Veteran's symptoms appear to comprise of some tingling that 
cannot be said to amount to any degree of incomplete paralysis.  
The term "incomplete paralysis" means a degree of lost or 
impaired function substantially less than the typical picture for 
complete paralysis.  See  38 C.F.R. § 4.124a (2009) as it 
pertains to diseases of the peripheral nerves and in particular 
Diagnostic Code 8510.  The foregoing being the case, it is 
concluded that a preponderance of the evidence shows that the 
neurologic symptoms associated with the Veteran's service-
connected cervical spine disability are not of such a nature or 
severity as to warrant the assignment of a separate compensable 
schedular evaluation.  

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total disability rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim 
for a TDIU is not raised by the record.  Specifically, the 
evidence of record fails to show that the Veteran is 
unemployable.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
cervical spine disability is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
cervical spine disability with the established criteria found in 
the rating schedule for disabilities of the spine shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  For this reason, the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for the Veteran's service-
connected cervical spine degenerative disc disease is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


